Fitzsimons, Ch. J.
The order appealed from must be affirmed. The stipulation made between the parties hereto reads: “ That this action shall not be brought on for trial until after a certain action pending in the Supreme Court shall have proceeded to judgment.” The action referred to in the Supreme Court has reached a stage where the defendant has entered an interlocutory judgment, and the other questions in said action are nqw before a referee for determination. The judgment so entered in the- defendant’s favor is merely an interlocutory, or as we choose to call it in this instance, a half-way, judgment. Although the question now before the referee must result in a verdict in the plaintiff’s favor, yet at this time a final judgment cannot be entered and thus all of the issues *835made by the complaint and answer are not fully and finally determined, so that the defendant may enter a full and final judgment. That is in our opinion what the parties meant when, in said stipulation, they used the word “ judgment.”
Therefore the order appealed from must be affirmed, with costs and disbursements of appeal.
Delehanty and Schuchman, JJ., concur.
Order affirmed, with costs.